Exhibit 10.9
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT, dated as of June 1, 2011 (this “Employment
Agreement”), by and between CVR GP, LLC, a Delaware limited liability company
(the “Company”), and BYRON R. KELLEY (the “Executive”).
     The Company serves as the general partner of CVR Partners, LP (the
“Partnership”), and desires to employ Executive on the terms described in this
Employment Agreement.
     The parties hereto agree as follows:
     Section 1. Employment.
               1.1. Term. The Company agrees to employ the Executive, and the
Executive agrees to be employed by the Company, in each case pursuant to this
Employment Agreement. This Employment Agreement will commence effective June 1,
2011 (the “Commencement Date”) and continue for an initial term ending on the
third (3rd) anniversary of the Commencement Date (the “Initial Term”). Following
the Initial Term, this Employment Agreement will automatically renew for
successive periods of one (1) year (each, a “Renewal Term”), unless either party
hereto gives written notice of nonrenewal to the other party at least thirty
(30) days prior to the expiration of the Initial Term or any Renewal Term.
Notwithstanding the foregoing, this Employment Agreement may be terminated at
any time during the Initial Term or any Renewal Term by the termination or
resignation of the Executive’s employment in accordance with Section 3 hereof.
The “Term” of this Employment Agreement is the period of time commencing with
the Commencement Date and continuing until the earlier of the (i) expiration of
the Initial Term or any Renewal Term following notice of nonrenewal in
accordance with this Section 1.1, and (ii) termination or resignation of the
Executive’s employment in accordance with Section 3 hereof.
               1.2. Duties. During the Term, the Executive shall serve as
President and Chief Executive Officer of the Company, as a member of the board
of directors of the Company (the “Board”), and such other or additional
positions as an officer or director of the Company, and of such direct or
indirect affiliates of the Company (“Affiliates”), as the Executive and the
Board or its designee shall mutually agree from time to time. In such positions,
the Executive shall perform such duties, functions and responsibilities during
the Term commensurate with the Executive’s positions as reasonably directed by
the Board.
               1.3. Exclusivity. During the Term, the Executive shall devote
substantially all of Executive’s working time and attention to the business and
affairs of the Partnership, the Company and their respective Affiliates, shall
faithfully serve the Partnership, the Company and their respective Affiliates,
and shall in all material respects conform to and comply with the lawful and
reasonable directions and instructions given to Executive by the Board, or its
designee, consistent with Section 1.2 hereof. During the Term, the Executive
shall use Executive’s best efforts during Executive’s working time to promote
and serve the interests of the Partnership, the Company and their respective
Affiliates and shall not engage in any other business activity, whether or not
such activity shall be engaged in for pecuniary profit. The

 



--------------------------------------------------------------------------------



 



provisions of this Section 1.3 shall not be construed to prevent the Executive
from (i) investing Executive’s personal, private assets as an investor in such
form or manner as will not require any active services on the part of the
Executive in the management or operation of the affairs of the companies,
partnerships, or other business entities in which any such investments are made;
(ii) serving as an advisory director to, or as a member of, the board of
directors of Martin Midstream GP LLC (provided, such service does not conflict
with the Executive’s duties and obligations to the Partnership and the Company);
or (iii) providing consulting services of no more than 240 hours per year to
Regency GP LLC through November 2013. Notwithstanding the foregoing, provided it
does not interfere with the Executive’s performance of his obligations pursuant
to this Employment Agreement, the Executive shall be permitted to consult with
and participate in the management of Wire Road Studios LLC and Kel Realty LLC.
     Section 2. Compensation.
               2.1. Salary. As compensation for the performance of the
Executive’s services hereunder, during the Term, the Company shall pay to the
Executive a salary at an annual rate of $500,000 which annual salary shall be
prorated for any partial year at the beginning or end of the Term and shall
accrue and be payable in accordance with the Company’s standard payroll
policies, as such salary may be adjusted upward by (i) recommendation of the
Compensation Committee of the Board, if then in existence, and (ii) approval of
the Board, in each case, in its discretion (as adjusted, the “Base Salary”).
               2.2. Annual Bonus. For each completed fiscal year occurring
during the Term, the Executive shall be eligible to receive an annual cash bonus
(the “Annual Bonus”). Commencing with fiscal year 2011, the target Annual Bonus
shall be 200% of the Executive’s Base Salary as in effect at the beginning of
the Term in fiscal year 2011 (which shall be prorated for fiscal year 2011) and
at the beginning of each such fiscal year thereafter during the Term, the actual
Annual Bonus to be based upon such individual and/or Partnership performance
criteria established for each such fiscal year by the Compensation Committee of
the Board of Directors of CVR Energy, Inc., in its discretion. The Annual Bonus,
if any, payable to Executive for a fiscal year will be paid by the Company to
the Executive on the last scheduled payroll payment date during such fiscal
year; provided, however, that if the Annual Bonus is payable pursuant to a plan
that is intended to provide for the payment of bonuses that constitute
“performance-based compensation” within the meaning of Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), the Annual Bonus shall
be paid at such time as is provided in the applicable plan.
               2.3. Employee Benefits. During the Term, the Executive shall be
eligible to participate in such health, insurance, retirement, and other
employee benefit plans and programs of the Company as in effect from time to
time on the same basis as other senior executives of the Company.
               2.4. Paid Time Off. During the Term, the Executive shall be
entitled to twenty-five (25) days of paid time off (“PTO”) each year.
               2.5. Business Expenses. The Company shall pay or reimburse the
Executive for all commercially reasonable business out-of-pocket expenses that
the Executive

2



--------------------------------------------------------------------------------



 



incurs during the Term in performing Executive’s duties under this Employment
Agreement upon presentation of documentation and in accordance with the expense
reimbursement policy of the Company in effect from time to time. Notwithstanding
anything herein to the contrary or otherwise, except to the extent any expense
or reimbursement described in this Employment Agreement does not constitute a
“deferral of compensation” within the meaning of Section 409A of the Code and
the Treasury regulations and other guidance issued thereunder, any expense or
reimbursement described in this Employment Agreement shall meet the following
requirements: (i) the amount of expenses eligible for reimbursement provided to
the Executive during any calendar year will not affect the amount of expenses
eligible for reimbursement to the Executive in any other calendar year; (ii) the
reimbursements for expenses for which the Executive is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred; (iii) the right to
payment or reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit; and (iv) the reimbursements shall be made
pursuant to objectively determinable and nondiscretionary Company policies and
procedures regarding such reimbursement of expenses.
               2.6. Phantom Unit Awards. Concurrently herewith, the Executive
and the Partnership are entering into an Employee Phantom Unit Agreement,
pursuant to which the Partnership has granted to the Executive Phantom Units. If
and to the extent the Partnership grants Phantom Units to the Executive in the
future, such Phantom Units will be granted pursuant to an Employee Phantom Unit
Agreement with vesting terms substantially similar to the provisions included in
Section 3 of the Employee Phantom Unit Agreement form attached as Exhibit A
hereto.
     Section 3. Employment Termination.
               3.1. Termination of Employment. The Company may terminate the
Executive’s employment for any reason during the Term, and the Executive may
voluntarily resign Executive’s employment for any reason during the Term, in
each case (other than a termination by the Company for Cause) at any time upon
not less than thirty (30) days’ notice to the other party. Upon the termination
or resignation of the Executive’s employment with the Company for any reason
(whether during the Term or thereafter), the Executive shall be entitled to any
Base Salary earned but unpaid through the date of termination or resignation,
any earned but unpaid Annual Bonus for completed fiscal years, any unused
accrued PTO and any unreimbursed expenses in accordance with Section 2.5 hereof
(collectively, the “Accrued Amounts”).
               3.2. Certain Terminations.
                    (a) Termination by the Company Other Than For Cause or
Disability; Resignation by the Executive for Good Reason. If during the Term
(i) the Executive’s employment is terminated by the Company other than for Cause
or Disability or (ii) the Executive resigns for Good Reason, then in addition to
the Accrued Amounts the Executive shall be entitled to the following payments
and benefits: (x) the continuation of Executive’s Base Salary at the rate in
effect immediately prior to the date of termination or resignation (or, in the
case of a resignation for Good Reason, at the rate in effect immediately prior
to the occurrence of the event constituting Good Reason, if greater) for a
period of eighteen (18) months (or, if

3



--------------------------------------------------------------------------------



 



earlier, until and including the month in which the Executive attains age 70)
(the “Severance Period”) and (y) a Pro-Rata Bonus and (z) to the extent
permitted pursuant to the applicable plans, the continuation on the same terms
as an active employee (including, where applicable, coverage for the Executive
and the Executive’s dependents) of medical, dental, vision and life insurance
benefits (“Welfare Benefits”) the Executive would otherwise be eligible to
receive as an active employee of the Company for eighteen (18) months or, if
earlier, until such time as the Executive becomes eligible for Welfare Benefits
from a subsequent employer (the “Welfare Benefit Continuation Period”)
(collectively, the “Severance Payments”). If the Executive is not permitted to
continue participation in the Company’s Welfare Benefit plans pursuant to the
terms of such plans or pursuant to a determination by the Company’s insurance
providers or such continued participation in any plan would result in the
imposition of an excise tax to the Company pursuant to Section 4980D of the
Code, the Company shall use reasonable efforts to obtain individual insurance
policies providing the Welfare Benefits to the Executive during the Welfare
Benefit Continuation Period and, if applicable, the Additional Welfare Benefit
Continuation Period (as defined below), but shall only be required to pay for
such policies an amount equal to the amount the Company would have paid had the
Executive continued participation in the Company’s Welfare Benefits plans;
provided, that, if such coverage cannot be obtained, the Company shall pay to
the Executive monthly during the Welfare Benefit Continuation Period and, if
applicable, the Additional Welfare Benefit Continuation Period, an amount equal
to the amount the Company would have paid had the Executive continued
participation in the Company’s Welfare Benefits plans. The Company’s obligations
to make the Severance Payments shall be conditioned upon: (i) the Executive’s
continued compliance with Executive’s obligations under Section 4 of this
Employment Agreement and (ii) the Executive’s execution, delivery and
non-revocation of a valid and enforceable release of claims arising in
connection with the Executive’s employment and termination or resignation of
employment with the Company (the “Release”) in a form reasonably acceptable to
the Company and the Executive that becomes effective not later than sixty
(60) days after the date of such termination or resignation of employment. The
Company shall provide the form of the Release to the Executive within five
(5) business days following the date of the Executive’s termination or
resignation of employment. In the event that the Executive breaches any of the
covenants set forth in Section 4 of this Employment Agreement, the Executive
will immediately return to the Company any portion of the Severance Payments
that have been paid to the Executive pursuant to this Section 3.2(a). Subject to
the foregoing and Section 3.2(e), the Severance Payments will commence to be
paid to the Executive on the sixtieth (60th) day following the Executive’s
termination of employment, except that the Pro-Rata Bonus shall be paid at the
time when annual bonuses are paid generally to the Company’s senior executives
for the year in which the Executive’s termination of employment occurs.
                    (b) Change in Control Termination. If (A) (i) the
Executive’s employment is terminated by the Company other than for Cause or
Disability, or (ii) the Executive resigns for Good Reason, and such termination
or resignation described in (i) or (ii) of this Clause (A) occurs within the one
(1) year period following a Change in Control, or (B) the Executive’s
termination or resignation is a Change in Control Related Termination, then, in
addition to the Severance Payments described in Section 3.2(a), the Executive
shall also be entitled to (I) the continuation of Executive’s Base Salary at the
rate in effect immediately prior to the date of termination or resignation
(determined without regard to any reduction in Base Salary subsequent to the
Change in Control or in connection with the Change in Control Related

4



--------------------------------------------------------------------------------



 



Termination) for a period of twelve (12) months (or, if earlier, until and
including the month in which the Executive attains age 70) commencing on the
eighteen (18) month anniversary of the date of termination or resignation (the
“Additional Severance Period”), (II) a payment each month during the Severance
Period and the Additional Severance Period equal to one-twelfth (1/12th) of the
target Annual Bonus for the year in which the Executive’s termination or
resignation occurs (determined without regard to any reduction in Base Salary or
target Annual Bonus percentage subsequent to the Change in Control or in
connection with the Change in Control Related Termination) and (III) the
continuation of the Welfare Benefits for the twelve (12) month period commencing
on the eighteen (18) month anniversary of the date of termination or resignation
or, if earlier, until such time as the Executive becomes eligible for Welfare
Benefits from a subsequent employer (the “Additional Welfare Benefit
Continuation Period”). Amounts received pursuant to this Section 3.2(b) shall be
deemed to be included in the term Severance Payments for purposes of this
Employment Agreement.
                    (c) Retirement. Upon Retirement, the Executive, whether or
not Section 3.2(a) also applies but without duplication of benefits, shall be
entitled to (i) a Pro-Rata Bonus, (ii) to the extent permitted pursuant to the
applicable plans, the continuation on the same terms as an active employee of
Welfare Benefits the Executive would otherwise be eligible to receive as an
active employee of the Company for twenty-four (24) months following the date of
the Executive’s Retirement or, if earlier, until such time as the Executive
becomes eligible for Welfare Benefits from a subsequent employer and,
thereafter, shall be eligible to continue participation in the Company’s Welfare
Benefits plans, provided that such continued participation shall be entirely at
the Executive’s expense and shall cease when the Executive becomes eligible for
Welfare Benefits from a subsequent employer and (iii) use of Company facilities
at the Executive’s expense, but only to the extent that such use does not
interfere with the Company’s use thereof. Notwithstanding the foregoing, (x) if
the Executive is not permitted to continue participation in the Company’s
Welfare Benefit plans pursuant to the terms of such plans or pursuant to a
determination by the Company’s insurance providers or such continued
participation in any plan would result in the plan being discriminatory within
the meaning of Section 4980D of the Code, the Company shall use reasonable
efforts to obtain individual insurance policies providing the Welfare Benefits
to the Executive for such twenty-four (24) months, but shall only be required to
pay for such policies an amount equal to the amount the Company would have paid
had the Executive continued participation in the Company’s Welfare Benefit
plans; provided, that, if such coverage cannot be obtained, the Company shall
pay to the Executive monthly for such twenty-four (24) months an amount equal to
the amount the Company would have paid had the Executive continued participation
in the Company’s Welfare Benefits plans and (y) any Welfare Benefits coverage
provided pursuant to this Section 3.2(b), whether through the Company’s Welfare
Benefit plans or through individual insurance policies, shall be supplemental to
any benefits for which the Executive becomes eligible under Medicare, whether or
not the Executive actually obtains such Medicare coverage. The Pro-Rata Bonus
shall be paid at the time when annual bonuses are paid generally to the
Company’s senior executives for the year in which the Executive’s Retirement
occurs. If following the Initial Term, but prior to completing five (5) years of
employment with the Company (and therefore not meeting the definition of
Retirement), the Executive resigns employment for any reason (other than by
reason of the Executive’s death), then the Executive will be entitled to a
Pro-Rata Bonus.

5



--------------------------------------------------------------------------------



 



                    (d) Definitions. For purposes of this Section 3.2, the
following terms shall have the following meanings:
                         (1) A resignation for “Good Reason” shall mean a
resignation by the Executive within thirty (30) days following the date on which
the Company has engaged in any of the following: (i) the assignment of duties or
responsibilities to the Executive that reflect a material diminution of the
Executive’s position with the Company; (ii) a relocation of the Executive’s
principal place of employment outside of the greater Houston metropolitan area;
or (iii) a reduction in the Executive’s Base Salary, other than across-the-board
reductions applicable to similarly situated employees of the Company; provided,
however, that the Executive must provide the Company with notice promptly
following the occurrence of any of the foregoing and at least thirty (30) days
to cure.
                         (2) “Cause” shall mean that the Executive has engaged
in any of the following: (i) willful misconduct or breach of fiduciary duty;
(ii) intentional failure or refusal to perform reasonably assigned duties after
written notice of such willful failure or refusal and the failure or refusal is
not corrected within ten (10) business days; (iii) the indictment for,
conviction of or entering a plea of guilty or nolo contendere to a crime
constituting a felony (other than a traffic violation or other offense or
violation outside of the course of employment which does not adversely affect
the Partnership, the Company or their respective Affiliates or their reputation
or the ability of the Executive to perform Executive’s employment-related duties
or to represent the Partnership, the Company or their respective Affiliates);
provided, however, that (A) if the Executive is terminated for Cause by reason
of Executive’s indictment pursuant to this clause (iii) and the indictment is
subsequently dismissed or withdrawn or the Executive is found to be not guilty
in a court of law in connection with such indictment, then the Executive’s
termination shall be treated for purposes of this Employment Agreement as a
termination by the Company other than for Cause, and the Executive will be
entitled to receive (without duplication of benefits and to the extent permitted
by law and the terms of the then-applicable Welfare Benefits plans) the payments
and benefits set forth in Section 3.2(a) and, to the extent either or both are
applicable, Section 3.2(b) and Section 3.2(c), following such dismissal,
withdrawal or finding, payable in the manner and subject to the conditions set
forth in such Sections and (B) if such indictment relates to environmental
matters and does not allege that the Executive was directly involved in or
directly supervised the action(s) forming the basis of the indictment, Cause
shall not be deemed to exist under this Employment Agreement by reason of such
indictment until the Executive is convicted or enters a plea of guilty or nolo
contendere in connection with such indictment; or (iv) material breach of the
Executive’s covenants in Section 4 of this Employment Agreement or any material
written policy of the Partnership, the Company or any of their respective
Affiliates after written notice of such breach and failure by the Executive to
correct such breach within ten (10) business days, provided that no notice of,
nor opportunity to correct, such breach shall be required hereunder if such
breach cannot be cured by the Executive.
                         (3) “Change in Control” shall have the meaning set
forth on Appendix A.
                         (4) “Change in Control Related Termination” shall mean
a termination of the Executive’s employment by the Company other than for Cause
or

6



--------------------------------------------------------------------------------



 



Executive’s resignation for Good Reason, in each case at any time prior to the
date of a Change in Control and (A) the Executive reasonably demonstrates that
such termination or the basis for resignation for Good Reason occurred in
anticipation of a transaction that, if consummated, would constitute a Change in
Control, (B) such termination or the basis for resignation for Good Reason
occurred after the Partnership entered into a definitive agreement, the
consummation of which would constitute a Change in Control or (C) the Executive
reasonably demonstrates that such termination or the basis for resignation for
Good Reason was implemented at the request of a third party who has indicated an
intention or has taken steps reasonably calculated to effect a Change in
Control.
                         (5) “Disability” shall mean the Executive’s inability,
due to physical or mental ill health, to perform the essential functions of the
Executive’s job, with or without a reasonable accommodation, for 180 days during
any 365 day period irrespective of whether such days are consecutive.
                         (6) “Pro-Rata Bonus” shall mean, the product of (A) a
fraction, the numerator of which is the number of days the Executive is employed
by the Company during the year in which the Executive’s employment terminates
pursuant to Section 3.2(a) or (c) prior to and including the date of the
Executive’s termination and the denominator of which is 365 and (B)(i) if the
Annual Bonus is payable pursuant to a plan that is intended to provide for the
payment of bonuses that constitute “performance-based compensation” within the
meaning of Section 162(m) of the Code, an amount for that year equal to the
Annual Bonus the Executive would have been entitled to receive had his
employment not terminated, based on the actual performance of the Partnership or
the Executive, as applicable, for the full year, or (ii) if the Annual Bonus is
not payable pursuant to a plan that is intended to provide for the payment of
bonuses that constitute “performance-based compensation”, the target Annual
Bonus for that year.
                         (7) “Retirement” shall mean the Executive’s termination
or resignation of employment for any reason (other than by the Company for Cause
or by reason of the Executive’s death) following the later of (i) the date the
Executive attains age 62, or (ii) the date the Executive completes five
(5) years of employment with the Company.
                    (e) Section 409A. To the extent applicable, this Employment
Agreement shall be interpreted, construed and operated in accordance with
Section 409A of the Code and the Treasury regulations and other guidance issued
thereunder. If on the date of the Executive’s separation from service (as
defined in Treasury Regulation §1.409A-1(h)) with the Company the Executive is a
specified employee (as defined in Code Section 409A and Treasury Regulation
§1.409A-1(i)), no payment constituting the “deferral of compensation” within the
meaning of Treasury Regulation §1.409A-1(b) and after application of the
exemptions provided in Treasury Regulation §§1.409A-1(b)(4) and
1.409A-1(b)(9)(iii) shall be made to the Executive at any time prior to the
earlier of (a) the expiration of the six (6) month period following the
Executive’s separation from service or (b) the Executive’s death, and any such
amounts deferred during such applicable period shall instead be paid in a lump
sum to Executive (or, if applicable, Executive’s estate) on the first payroll
payment date following expiration of such six (6) month period or, if
applicable, the Executive’s death. For purposes of conforming this Employment
Agreement to Section 409A of the Code, the parties agree that any reference to
termination of

7



--------------------------------------------------------------------------------



 



employment, severance from employment, resignation from employment or similar
terms shall mean and be interpreted as a “separation from service” as defined in
Treasury Regulation §1.409A-1(h). For purposes of applying Section 409A of the
Code to this Employment Agreement (including, without limitation, for purposes
of Treasury Regulation Section 1.409A-2(b)(2)(iii)), each payment that the
Executive may be entitled to receive under this Employment Agreement shall be
treated as a separate and distinct payment and shall not collectively be treated
as a single payment.
               3.3. Exclusive Remedy. The foregoing payments upon termination or
resignation of the Executive’s employment shall constitute the exclusive
severance payments due the Executive upon a termination or resignation of
Executive’s employment under this Employment Agreement.
               3.4. Resignation from All Positions. Upon the termination or
resignation of the Executive’s employment with the Company for any reason, the
Executive shall be deemed to have resigned, as of the date of such termination
or resignation, from and with respect to all positions the Executive then holds
as an officer, director, employee and member of the Board of Directors (and any
committee thereof) of the Company and any of its Affiliates.
               3.5. Cooperation. For one (1) year following the termination or
resignation of the Executive’s employment with the Company for any reason, the
Executive agrees to reasonably cooperate with the Company upon reasonable
request of the Board and to be reasonably available to the Company with respect
to matters arising out of the Executive’s services to the Company and its
Affiliates; provided, if the Executive’s cooperation requires him to incur
reasonable expenses, then the Company will reimburse the Executive for such
expenses upon written request. The Company shall compensate the Executive for
such cooperation at an hourly rate based on the Executive’s most recent base
salary rate assuming two thousand (2,000) working hours per year; provided, that
if the Executive is required to spend more than forty (40) hours in any month on
Company matters pursuant to this Section 3.5, the Executive and the Board shall
mutually agree to an appropriate rate of compensation for the Executive’s time
over such forty (40) hour threshold. The parties further agree to cooperate in
good faith in the scheduling of the Executive’s obligations pursuant to this
Section 3.5, subject to any competing commitments the Executive may have as of
the Commencement Date to Regency GP LLC through November 2013.
     Section 4. Unauthorized Disclosure; Non-Competition; Non-Solicitation;
Proprietary Rights.
               4.1. Unauthorized Disclosure. The Executive agrees and
understands that in the Executive’s position with the Company and any
Affiliates, the Executive has been and will be exposed to and has and will
receive information relating to the confidential affairs of the Partnership, the
Company and their respective Affiliates, including, without limitation,
technical information, intellectual property, business and marketing plans,
strategies, customer information, software, other information concerning the
products, promotions, development, financing, expansion plans, business policies
and practices of the Partnership, the Company and their respective Affiliates
and other forms of information considered by the Partnership, the Company and
their respective Affiliates to be confidential and in the nature of trade
secrets

8



--------------------------------------------------------------------------------



 



(including, without limitation, ideas, research and development, know-how,
formulas, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information and business and marketing plans
and proposals) (collectively, the “Confidential Information”); provided,
however, that Confidential Information shall not include information which
(i) is or becomes generally available to the public not in violation of this
Employment Agreement or any written policy of the Partnership, the Company or
their respective Affiliates; or (ii) was in the Executive’s possession or
knowledge on a non-confidential basis prior to such disclosure. The Executive
agrees that at all times during the Executive’s employment with the Company and
thereafter, the Executive shall not disclose such Confidential Information,
either directly or indirectly, to any individual, corporation, partnership,
limited liability company, association, trust or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof (each, for purposes of this Section 4, a “Person”) without the prior
written consent of the Company and shall not use or attempt to use any such
information in any manner other than in connection with Executive’s employment
with the Company, unless required by law to disclose such information, in which
case the Executive shall provide the Company with written notice of such
requirement as far in advance of such anticipated disclosure as possible.
Executive’s confidentiality covenant has no temporal, geographical or
territorial restriction. Upon termination or resignation of the Executive’s
employment with the Company, the Executive shall promptly supply to the Company
all property, keys, notes, memoranda, writings, lists, files, reports, customer
lists, correspondence, tapes, disks, cards, surveys, maps, logs, machines,
technical data and any other tangible product or document which has been
produced by, received by or otherwise submitted to the Executive during or prior
to the Executive’s employment with the Company, and any copies thereof in
Executive’s (or capable of being reduced to Executive’s) possession.
               4.2. Non-Competition. By and in consideration of the Company’s
entering into this Employment Agreement and the payments to be made and benefits
to be provided by the Company hereunder, and in further consideration of the
Executive’s exposure to the Confidential Information of the Partnership, the
Company and their respective Affiliates, the Executive agrees that the Executive
shall not, during the Term and for a period of twelve (12) months thereafter
(the “Restriction Period”), directly or indirectly, own, manage, operate, join,
control, be employed by, or participate in the ownership, management, operation
or control of, or be connected in any manner with, including, without
limitation, holding any position as a stockholder, director, officer,
consultant, independent contractor, employee, partner, or investor in, any
Restricted Enterprise (as defined below); provided, that (a) the Executive shall
not be prohibited from serving as an advisory director to, or as a member of,
the board of directors of Martin Midstream GP LLC, and (b) in no event shall
ownership of one percent (1%) or less of the outstanding securities of any class
of any issuer whose securities are registered under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), standing alone, be prohibited by this
Section 4.2, so long as the Executive does not have, or exercise, any rights to
manage or operate the business of such issuer other than rights as a stockholder
thereof. For purposes of this paragraph, “Restricted Enterprise” shall mean any
Person that is actively engaged in any business which is either (i) in
competition with the business of the Partnership, the Company or any of their
respective Affiliates conducted during the preceding twelve (12) months (or
following the Term, the twelve (12) months preceding the last day of the Term),
or (ii) proposed to be conducted by the Partnership, the Company or any of their
respective Affiliates in the Partnership’s, the Company’s or their respective
Affiliate’s business plan as in

9



--------------------------------------------------------------------------------



 



effect at that time (or following the Term, the business plan as in effect as of
the last day of the Term); provided, that (x) with respect to any Person that is
actively engaged in the refinery business, a Restricted Enterprise shall only
include such a Person that operates or markets in any geographic area in which
the Partnership, the Company or any of their respective Affiliates operates or
markets with respect to its refinery business and (y) with respect to any Person
that is actively engaged in the fertilizer business, a Restricted Enterprise
shall only include such a Person that operates or markets in any geographic area
in which the Partnership, the Company or any of their respective Affiliates
operates or markets with respect to its fertilizer business. During the
Restriction Period, upon request of the Company, the Executive shall notify the
Company of the Executive’s then-current employment status. For the avoidance of
doubt, a Restricted Enterprise shall not include any Person or division thereof
that is engaged in the business of supplying (but not refining) crude oil or
natural gas.
               4.3. Non-Solicitation of Employees. During the Restriction
Period, the Executive shall not directly or indirectly contact, induce or
solicit (or assist any Person to contact, induce or solicit) for employment any
person who is, or within twelve (12) months prior to the date of such
solicitation was, an employee of the Partnership, the Company or any of their
respective Affiliates.
               4.4. Non-Solicitation of Customers/Suppliers. During the
Restriction Period, the Executive shall not (i) contact, induce or solicit (or
assist any Person to contact, induce or solicit) any Person which has a business
relationship with the Partnership, the Company or any of their respective
Affiliates in order to terminate, curtail or otherwise interfere with such
business relationship or (ii) solicit, other than on behalf of the Partnership,
the Company or their respective Affiliates, any Person that the Executive knows
or should have known (x) is a current customer of the Partnership, the Company
or any of their respective Affiliates in any geographic area in which the
Partnership, the Company or any of their respective Affiliates operates or
markets or (y) is a Person in any geographic area in which the Partnership, the
Company or any of their respective Affiliates operates or markets with respect
to which the Partnership, the Company or any of their respective Affiliates has,
within the twelve (12) months prior to the date of such solicitation, devoted
more than de minimis resources in an effort to cause such Person to become a
customer of the Partnership, the Company or any of their respective Affiliates
in that geographic area. For the avoidance of doubt, the foregoing does not
preclude the Executive from soliciting, outside of the geographic areas in which
the Partnership, the Company or any of their respective Affiliates operates or
markets, any Person that is a customer or potential customer of the Partnership,
the Company or any of their respective Affiliates in the geographic areas in
which it operates or markets.
               4.5. Extension of Restriction Period. The Restriction Period
shall be extended for a period of time equal to any period during which the
Executive is in breach of any of Sections 4.2, 4.3 or 4.4 hereof.
               4.6. Proprietary Rights. The Executive shall disclose promptly to
the Company any and all inventions, discoveries, and improvements (whether or
not patentable or registrable under copyright or similar statutes), and all
patentable or copyrightable works, initiated, conceived, discovered, reduced to
practice, or made by Executive, either alone or in conjunction with others,
during the Executive’s employment with the Company and related to the

10



--------------------------------------------------------------------------------



 



business or activities of the Partnership, the Company or their respective
Affiliates (the “Developments”). Except to the extent any rights in any
Developments constitute a work made for hire under the U.S. Copyright Act, 17
U.S.C. § 101 et seq. that are owned ab initio by the Partnership, the Company
and/or their respective Affiliates, the Executive assigns all of Executive’s
right, title and interest in all Developments (including all intellectual
property rights therein) to the Company or its nominee without further
compensation, including all rights or benefits therefor, including without
limitation the right to sue and recover for past and future infringement. The
Executive acknowledges that any rights in any developments constituting a work
made for hire under the U.S. Copyright Act, 17 U.S.C § 101 et seq. are owned
upon creation by the Partnership, the Company and/or their respective Affiliates
as the Executive’s employer. Whenever requested to do so by the Company, the
Executive shall execute any and all applications, assignments or other
instruments which the Company shall deem necessary to apply for and obtain
trademarks, patents or copyrights of the United States or any foreign country or
otherwise protect the interests of the Partnership, the Company and their
respective Affiliates therein. These obligations shall continue beyond the end
of the Executive’s employment with the Company with respect to inventions,
discoveries, improvements or copyrightable works initiated, conceived or made by
the Executive while employed by the Company, and shall be binding upon the
Executive’s employers, assigns, executors, administrators and other legal
representatives. In connection with Executive’s execution of this Employment
Agreement, the Executive has informed the Company in writing of any interest in
any inventions or intellectual property rights that Executive holds as of the
date hereof. If the Company is unable for any reason, after reasonable effort,
to obtain the Executive’s signature on any document needed in connection with
the actions described in this Section 4.6, the Executive hereby irrevocably
designates and appoints the Partnership, the Company, their respective
Affiliates, and their respective duly authorized officers and agents as the
Executive’s agent and attorney in fact to act for and in the Executive’s behalf
to execute, verify and file any such documents and to do all other lawfully
permitted acts to further the purposes of this Section with the same legal force
and effect as if executed by the Executive.
               4.7. Confidentiality of Agreement. Other than with respect to
information required to be disclosed by applicable law, the parties hereto agree
not to disclose the terms of this Employment Agreement to any Person; provided
the Executive may disclose this Employment Agreement and/or any of its terms to
the Executive’s immediate family, financial advisors and attorneys.
Notwithstanding anything in this Section 4.7 to the contrary, the parties hereto
(and each of their respective employees, representatives, or other agents) may
disclose to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Employment
Agreement, and all materials of any kind (including opinions or other tax
analyses) related to such tax treatment and tax structure; provided that this
sentence shall not permit any Person to disclose the name of, or other
information that would identify, any party to such transactions or to disclose
confidential commercial information regarding such transactions.
               4.8. Remedies. The Executive agrees that any breach of the terms
of this Section 4 would result in irreparable injury and damage to the
Partnership, the Company and their respective Affiliates for which the
Partnership, the Company and their respective Affiliates would have no adequate
remedy at law; the Executive therefore also agrees that in the event of said
breach or any threat of breach, the Partnership, the Company and their
respective Affiliates

11



--------------------------------------------------------------------------------



 



shall be entitled to an immediate injunction and restraining order to prevent
such breach and/or threatened breach and/or continued breach by the Executive
and/or any and all Persons acting for and/or with the Executive, without having
to prove damages, in addition to any other remedies to which the Partnership,
the Company and their respective Affiliates may be entitled at law or in equity,
including, without limitation, the obligation of the Executive to return any
Severance Payments made by the Company to the Company. The terms of this
paragraph shall not prevent the Partnership, the Company or their respective
Affiliates from pursuing any other available remedies for any breach or
threatened breach hereof, including, without limitation, the recovery of damages
from the Executive. The Executive and the Company further agree that the
provisions of the covenants contained in this Section 4 are reasonable and
necessary to protect the businesses of the Partnership, the Company and their
respective Affiliates because of the Executive’s access to Confidential
Information and Executive’s material participation in the operation of such
businesses.
     Section 5. Representation.
     The Executive represents and warrants that (i) Executive is not subject to
any contract, arrangement, policy or understanding, or to any statute,
governmental rule or regulation, that in any way limits Executive’s ability to
enter into and fully perform Executive’s obligations under this Employment
Agreement and (ii) Executive is not otherwise unable to enter into and fully
perform Executive’s obligations under this Employment Agreement.
     Section 6. Withholding.
     All amounts paid to the Executive under this Employment Agreement during or
following the Term shall be subject to withholding and other employment taxes
imposed by applicable law.
     Section 7. Effect of Section 280G of the Code.
               7.1. Payment Reduction. Notwithstanding anything contained in
this Employment Agreement to the contrary, (i) to the extent that any payment or
distribution of any type to or for the Executive by the Company, any affiliate
of the Company, any Person who acquires ownership or effective control of the
Company or ownership of a substantial portion of the Company’s assets (within
the meaning of Section 280G of the Code and the regulations thereunder), or any
affiliate of such Person, whether paid or payable or distributed or
distributable pursuant to the terms of this Employment Agreement or otherwise
(the “Payments”) constitute “parachute payments” (within the meaning of
Section 280G of the Code), and if (ii) such aggregate would, if reduced by all
federal, state and local taxes applicable thereto, including the excise tax
imposed under Section 4999 of the Code (the “Excise Tax”), be less than the
amount the Executive would receive, after all taxes, if the Executive received
aggregate Payments equal (as valued under Section 280G of the Code) to only
three times the Executive’s “base amount” (within the meaning of Section 280G of
the Code), less $1.00, then (iii) such Payments shall be reduced (but not below
zero) if and to the extent necessary so that no Payments to be made or benefit
to be provided to the Executive shall be subject to the Excise Tax; provided,
however, that the Company shall use its reasonable best efforts to obtain
shareholder approval of the Payments provided for in this Employment Agreement
in a manner

12



--------------------------------------------------------------------------------



 



intended to satisfy requirements of the “shareholder approval” exception to
Section 280G of the Code and the regulations promulgated thereunder, such that
payment may be made to the Executive of such Payments without the application of
an Excise Tax. If the Payments are so reduced, the Company shall reduce or
eliminate the Payments (x) by first reducing or eliminating the portion of the
Payments which are not payable in cash (other than that portion of the Payments
subject to clause (z) hereof), (y) then by reducing or eliminating cash payments
(other than that portion of the Payments subject to clause (z) hereof) and
(z) then by reducing or eliminating the portion of the Payments (whether payable
in cash or not payable in cash) to which Treasury Regulation § 1.280G-1 Q/A
24(c) (or successor thereto) applies, in each case in reverse order beginning
with payments or benefits which are to be paid the farthest in time.
               7.2. Determination of Amount of Reduction (if any). The
determination of whether the Payments shall be reduced as provided in
Section 7.1 hereof and the amount of such reduction shall be made at the
Company’s expense by an accounting firm selected by the Company from among the
four (4) largest accounting firms in the United States (the “Accounting Firm”).
The Accounting Firm shall provide its determination (the “Determination”),
together with detailed supporting calculations and documentation, to the Company
and the Executive within ten (10) days after the Executive’s final day of
employment, which Determination, absent manifest error, shall be binding, final
and conclusive upon the Company and the Executive. If the Accounting Firm
determines that no Excise Tax is payable by the Executive with respect to the
Payments, it shall furnish the Executive with an opinion reasonably acceptable
to the Executive that no Excise Tax will be imposed with respect to any such
payments. If the Accounting Firm determines that Excise Tax is payable by the
Executive with respect to the Payments, it shall furnish the Executive with an
opinion reasonably acceptable to the Executive that no Excise Tax will be
imposed with respect to any payments after the reductions contemplated by
Section 7.1 hereof.
     Section 8. Miscellaneous.
               8.1. Amendments and Waivers. This Employment Agreement and any of
the provisions hereof may be amended, waived (either generally or in a
particular instance and either retroactively or prospectively), modified or
supplemented, in whole or in part, only by written agreement signed by the
parties hereto; provided, that, the observance of any provision of this
Employment Agreement may be waived in writing by the party that will lose the
benefit of such provision as a result of such waiver. The waiver by any party
hereto of a breach of any provision of this Employment Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach, except as otherwise explicitly
provided for in such waiver. Except as otherwise expressly provided herein, no
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder, or otherwise available in respect hereof at
law or in equity, shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
               8.2. Fees and Expenses.. The Company shall pay all legal fees and
related expenses (including the costs of experts, evidence and counsel) incurred
by the Executive as a result of or relating to (a) the preparation, negotiation
and execution of this Employment

13



--------------------------------------------------------------------------------



 



Agreement, up to a maximum amount of $5,000, (b) the termination of the
Executive’s employment by the Company or the resignation by the Executive for
Good Reason (including all such fees and expenses, if any, incurred in
contesting, defending or disputing the basis for any such termination or
resignation of employment) or (c) the Executive seeking to obtain or enforce any
right or benefit provided by this Employment Agreement; provided, that, if it is
determined that the Executive’s termination of employment was for Cause, the
Executive shall not be entitled to any payment or reimbursement pursuant to this
Section 8.2.
               8.3. Indemnification. To the extent provided in the Company’s
Certificate of Formation or Limited Liability Company Agreement, as in effect
from time to time, and subject to any separate agreement (if any) between the
Company and the Executive or between the Partnership and the Executive regarding
indemnification, the Company shall indemnify the Executive for losses or damages
incurred by the Executive as a result of causes of action arising from the
Executive’s performance of duties for the benefit of the Partnership or the
Company, whether or not the claim is asserted during the Term.
               8.4. Assignment. This Employment Agreement, and the Executive’s
rights and obligations hereunder, may not be assigned by the Executive, and any
purported assignment by the Executive in violation hereof shall be null and
void.
               8.5. Payments Following Executive’s Death. Any Accrued Amounts
payable to the Executive pursuant to this Employment Agreement that remain
unpaid at the Executive’s death shall be paid to the Executive’s estate.
               8.6. Notices. Unless otherwise provided herein, all notices,
requests, demands, claims and other communications provided for under the terms
of this Employment Agreement shall be in writing. Any notice, request, demand,
claim or other communication hereunder shall be sent by (i) personal delivery
(including receipted courier service) or overnight delivery service, (ii)
facsimile during normal business hours, with confirmation of receipt, to the
number indicated, (iii) reputable commercial overnight delivery service courier
or (iv) registered or certified mail, return receipt requested, postage prepaid
and addressed to the intended recipient as set forth below:

         
 
  If to the Company:   CVR GP, LLC
10 E. Cambridge Circle, Suite 250
Kansas City, KS 66103
Attention: General Counsel
Facsimile: (913) 982-5651
 
       
 
  with a copy to:   Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004
Attention: Donald P. Carleen, Esq.
Facsimile: (212) 859-4000


14



--------------------------------------------------------------------------------



 



         
 
  If to the Executive:   Byron R. Kelley
14 Holley Ridge Drive
Kingswood, Texas 77339
Facsimile: (281) 360-7125

          All such notices, requests, consents and other communications shall be
deemed to have been given when received. Any party may change its facsimile
number or its address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other parties hereto
notice in the manner then set forth.
               8.7. Governing Law. This Employment Agreement shall be construed
and enforced in accordance with, and the rights and obligations of the parties
hereto shall be governed by, the laws of the State of Texas, without giving
effect to the conflicts of law principles thereof. Each of the parties hereto
irrevocably and unconditionally consents to submit to the exclusive jurisdiction
of the courts of Texas (collectively, the “Selected Courts”) for any action or
proceeding relating to this Employment Agreement, agrees not to commence any
action or proceeding relating thereto except in the Selected Courts, and waives
any forum or venue objections to the Selected Courts.
               8.8. Severability. Whenever possible, each provision or portion
of any provision of this Employment Agreement, including those contained in
Section 4 hereof, will be interpreted in such manner as to be effective and
valid under applicable law but the invalidity or unenforceability of any
provision or portion of any provision of this Employment Agreement in any
jurisdiction shall not affect the validity or enforceability of the remainder of
this Employment Agreement in that jurisdiction or the validity or enforceability
of this Employment Agreement, including that provision or portion of any
provision, in any other jurisdiction. In addition, should a court or arbitrator
determine that any provision or portion of any provision of this Employment
Agreement, including those contained in Section 4 hereof, is not reasonable or
valid, either in period of time, geographical area, or otherwise, the parties
hereto agree that such provision should be interpreted and enforced to the
maximum extent which such court or arbitrator deems reasonable or valid.
               8.9. Entire Agreement. From and after the Commencement Date, this
Employment Agreement constitutes the entire agreement between the parties
hereto, and supersedes all prior representations, agreements and understandings
(including any prior course of dealings), both written and oral, relating to any
employment of the Executive by the Company or any of its Affiliates.
               8.10. Counterparts. This Employment Agreement may be executed in
any number of counterparts, each of which shall be deemed an original, but all
such counterparts shall together constitute one and the same instrument.
               8.11. Binding Effect. This Employment Agreement shall inure to
the benefit of, and be binding on, the successors and assigns of each of the
parties, including, without limitation, the Executive’s heirs and the personal
representatives of the Executive’s estate and any successor to all or
substantially all of the business and/or assets of the Company.

15



--------------------------------------------------------------------------------



 



               8.12. General Interpretive Principles. The name assigned this
Employment Agreement and headings of the sections, paragraphs, subparagraphs,
clauses and subclauses of this Employment Agreement are for convenience of
reference only and shall not in any way affect the meaning or interpretation of
any of the provisions hereof. Words of inclusion shall not be construed as terms
of limitation herein, so that references to “include”, “includes” and
“including” shall not be limiting and shall be regarded as references to
non-exclusive and non-characterizing illustrations.
               8.13. Mitigation. Notwithstanding any other provision of this
Employment Agreement, (a) the Executive will have no obligation to mitigate
damages for any breach or termination of this Employment Agreement by the
Company, whether by seeking employment or otherwise and (b) except for Welfare
Benefits provided pursuant to Section 3.2(a) or Section 3.2(b), the amount of
any payment or benefit due the Executive after the date of such breach or
termination will not be reduced or offset by any payment or benefit that the
Executive may receive from any other source.
               8.14. Company Actions. Any actions, approvals, decisions, or
determinations to be made by the Company under this Employment Agreement shall
be made by the Company’s Board, except as otherwise expressly provided herein.
For purposes of any references herein to the Board’s designee, any such
reference shall be deemed to include such officers, or committees of the Board,
as the Board may expressly designate from time to time for such purpose.
[signature page follows]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Employment Agreement as
of the date first written above.

                        CVR GP, LLC     /s/ Byron R. Kelley   By:  /s/ Stanley
A. Riemann
 
        BYRON R. KELLEY     Name:  Stanley A. Riemann           Title: Chief
Operating Officer

     Coffeyville Resources, LLC hereby unconditionally, continually, absolutely
and irrevocably guarantees the full and prompt payment and performance of all
obligations of the Company under this Employment Agreement, as amended,
supplemented or otherwise modified from time to time (irrespective of whether or
not Coffeyville Resources, LLC was given notice of any such amendment,
supplement or modification). Coffeyville Resources, LLC hereby acknowledges and
agrees that any waiver by the Company of any of its rights under this Employment
Agreement shall be binding upon Coffeyville Resources, LLC (irrespective of
whether or not Coffeyville Resources, LLC was given notice of such waiver).

          Coffeyville Resources, LLC
    By:   /s/ John J. Lipinski       Name:   John J. Lipinski      Title:  
Chief Executive Officer and President   

 



--------------------------------------------------------------------------------



 



         

APPENDIX A
“Change in Control” means the occurrence of any of the following:
     (a) CVR Energy, Inc. (“CVR”) and its wholly owned subsidiaries ceasing to
own, beneficially and of record, outstanding equity interests in the Company
representing more than 50% of each of the aggregate ordinary voting power (or,
if the Company shall be a partnership, of the general partner interests) and the
aggregate equity value represented by the issued and outstanding equity
interests in the Company;
     (b) The failure by the Company to be the sole general partner of and to
own, beneficially and of record, 100% of the general partner interests in the
Partnership;
     (c) An acquisition (other than directly from CVR) of any voting securities
of CVR (the “Voting Securities”) by any “Person” (as the term “person” is used
for purposes of Section 13(d) or 14(d) of the Exchange Act), immediately after
which such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than thirty percent (30%) of (i) the
then-outstanding Shares or (ii) the combined voting power of CVR’s
then-outstanding Voting Securities; provided, however, that in determining
whether a Change in Control has occurred pursuant to this paragraph (c), the
acquisition of Shares or Voting Securities in a Non-Control Acquisition (as
hereinafter defined) shall not constitute a Change in Control. A “Non-Control
Acquisition” shall mean an acquisition by (i) an employee benefit plan (or a
trust forming a part thereof) maintained by (A) CVR or (B) any corporation or
other Person the majority of the voting power, voting equity securities or
equity interest of which is owned, directly or indirectly, by CVR (for purposes
of this definition, a “Related Entity”), (ii) CVR or any Related Entity, or
(iii) any Person in connection with a Non-Control Transaction (as hereinafter
defined); or
     (d) The consummation of:
          (i) A merger, consolidation or reorganization (x) with or into CVR or
(y) in which securities of CVR are issued (a “Merger”), unless such Merger is a
“Non-Control Transaction.” A “Non-Control Transaction” shall mean a Merger in
which:
               (A) the shareholders of CVR immediately before such Merger own
directly or indirectly immediately following such Merger at least a majority of
the combined voting power of the outstanding voting securities of (1) the
corporation resulting from such Merger (the “Surviving Corporation”), if fifty
percent (50%) or more of the combined voting power of the then outstanding
voting securities of the Surviving Corporation is not Beneficially Owned,
directly or indirectly, by another Person (a “Parent Corporation”) or (2) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation;
               (B) the individuals who were members of the Board immediately
prior to the execution of the agreement providing for such Merger constitute at
least a majority of the members of the board of directors of (1) the Surviving
Corporation, if there is no Parent

 



--------------------------------------------------------------------------------



 



Corporation, or (2) if there is one or more than one Parent Corporation, the
ultimate Parent Corporation; and
               (C) no Person other than (1) CVR or another corporation that is a
party to the agreement of Merger, (2) any Related Entity, (3) any employee
benefit plan (or any trust forming a part thereof) that, immediately prior to
the Merger, was maintained by CVR or any Related Entity, or (4) any Person who,
immediately prior to the Merger, had Beneficial Ownership of thirty percent
(30%) or more of the then outstanding Shares or Voting Securities, has
Beneficial Ownership, directly or indirectly, of thirty percent (30%) or more of
the combined voting power of the outstanding voting securities or common stock
of (x) the Surviving Corporation, if there is no Parent Corporation, or (y) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation.
          (ii) A complete liquidation or dissolution of CVR; or
          (iii) The sale or other disposition of all or substantially all of the
assets of CVR and its Subsidiaries taken as a whole to any Person (other than
(x) a transfer to a Related Entity or (y) the distribution to CVR’s shareholders
of the stock of a Related Entity or any other assets).
     Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the then outstanding Shares or
Voting Securities as a result of the acquisition of Shares or Voting Securities
by CVR which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons; provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by CVR and, after such share acquisition by CVR, the Subject
Person becomes the Beneficial Owner of any additional Shares or Voting
Securities and such Beneficial Ownership increases the percentage of the then
outstanding Shares or Voting Securities Beneficially Owned by the Subject
Person, then a Change in Control shall occur.
For purposes of this definition: (i) “Shares” means the common stock, par value
$.01 per share, of CVR and any other securities into which such shares are
changed or for which such shares are exchanged.

 



--------------------------------------------------------------------------------



 



Exhibit A
Employee Phantom Unit Agreement
(see attached)

 



--------------------------------------------------------------------------------



 



CVR PARTNERS, LP
LONG-TERM INCENTIVE PLAN
EMPLOYEE PHANTOM UNIT AGREEMENT
     THIS AGREEMENT (this “Agreement”), made as of the day of , 2011 (the “Grant
Date”), between CVR Partners, LP, a Delaware limited partnership (the
“Partnership”), and Byron R. Kelley (the “Grantee”).
     WHEREAS, the board of directors of CVR GP, LLC, a Delaware limited
liability company (the “General Partner”), has adopted the CVR Partners, LP
Long-Term Incentive Plan (the “Plan”) in order to provide an additional
incentive to certain of the Partnership’s and its Subsidiaries’ and Parents’
employees, officers, consultants and directors; and
     WHEREAS, the Committee responsible for administration of the Plan has
determined to grant Phantom Units to the Grantee as provided herein.
     NOW, THEREFORE, the parties hereto agree as follows:
     Section 1. Grant of Phantom Units.
          1.1 The Partnership hereby grants to the Grantee, and the Grantee
hereby accepts from the Partnership, Phantom Units on the terms and conditions
set forth in this Agreement. Subject to the terms of this Agreement, each
Phantom Unit represents the right of the Grantee to receive, if such Phantom
Unit becomes vested, one (1) Unit on the date specified in Section 4. The
issuance of Units upon vesting shall be subject to the Grantee’s prior execution
of and becoming a party to the Agreement of Limited Partnership of CVR Partners,
LP, as may be amended from time to time, and as in effect at the time of such
issuance. Further, any Units delivered to the Grantee in respect of the Phantom
Units shall remain subject to the unit retention guidelines included in the
Corporate Governance Guidelines of the Partnership, as in effect on the date of
the award.
          1.2 This Agreement shall be construed in accordance with and
consistent with, and subject to, the provisions of the Plan (the provisions of
which are incorporated herein by reference). Except as otherwise expressly set
forth herein, the capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan.
     Section 2. Vesting Date.
          The Phantom Units shall vest, with respect to thirty-three and
one-third percent (33 — 1/3%) of the total number of Phantom Units granted
hereunder, on each of the first three anniversaries of the Grant Date (each such
date, a “Vesting Date”), provided the Grantee continues to serve as an employee
of the Partnership or its Subsidiaries or Parents on the applicable Vesting
Date.

 



--------------------------------------------------------------------------------



 



     3. Termination of Employment.
     (a) In the event the Grantee ceases to serve as an employee of the
Partnership or one of its Subsidiaries or Parents prior to any Vesting Date by
reason of his or her death, Disability or Retirement, any Phantom Units that
have not vested shall become immediately vested.
     (b) In the event the Grantee has served as an employee of the Partnership
or its Subsidiaries and Parents for more than three years and the Grantee ceases
to serve as an employee of the Partnership or its Subsidiaries and Parents prior
to any Vesting Date by reason of a termination of the Grantee’s employment
(i) by the Partnership or one of its Subsidiaries or Parents for any reason
other than for Cause, (ii) by the Grantee’s resignation for any reason, or
(iii) by reason of the expiration of the term of the employment agreement
pursuant to which the Grantee is employed by the Partnership or its Subsidiaries
or Parents, then a prorated portion of the any Phantom Units that have not yet
vested will become immediately vested. The prorated portion of Phantom Units
that will become immediately vested will be determined by taking (i) the number
of completed months of employment in excess of three years, (ii) divided by 24,
and (iii) multiplied by the number of Phantom Units that have not vested.
     (c) Notwithstanding the foregoing, (i) if the Grantee’s employment is
terminated by the Partnership or one of its Subsidiaries or Parents other than
for Cause or Disability within the one (1) year period following a Change in
Control, (ii) the Grantee resigns from employment with the Partnership or one of
its Subsidiaries or Parents for Good Reason within the one (1) year period
following a Change in Control or (iii) the Grantee’s termination or resignation
is a Change in Control Related Termination (as defined in the employment
agreement between the Grantee and the General Partner, dated as of June 1,
2011), any Phantom Units that have not vested shall become immediately vested.
     (d) Notwithstanding the foregoing, outstanding Phantom Units that do not
become vested in connection with the Grantee’s termination of employment in
accordance with Sections 3(a), (b) or (c) of this Agreement shall be forfeited.
     (e) To the extent any payments provided for under this Agreement are
treated as “nonqualified deferred compensation” subject to Section 409A of the
Code, (i) this Agreement shall be interpreted, construed and operated in
accordance with Section 409A of the Code and the Treasury regulations and other
guidance issued thereunder, (ii) if on the date of the Grantee’s separation from
service (as defined in Treasury Regulation §1.409A-1(h)) with the Partnership or
its Subsidiaries or Parents the Grantee is a specified employee (as defined
Section 409A of the Code and Treasury Regulation §1.409A-1(i)), no payment
constituting the “deferral of compensation” within the meaning of Treasury
Regulation §1.409A-1(b) and after application of the exemptions provided in
Treasury Regulation §§1.409A-1(b)(4) and 1.409A-1(b)(9)(iii) shall be made to
the Grantee at any time prior to the earlier of (A) the expiration of the six
(6) month period following the Grantee’s separation from service or (B) the
Executive’s death, and any such amounts deferred during such applicable period
shall instead be paid in a lump sum to the Grantee (or, if applicable, to the
Grantee’s estate) on the first payroll payment date following expiration of such
six (6) month period or, if applicable, the Grantee’s death, and (iii) for
purposes of conforming this Agreement to Section 409A of the Code, any reference
to termination of employment, severance from employment, resignation from
employment or

 



--------------------------------------------------------------------------------



 



similar terms shall mean and be interpreted as a “separation from service” as
defined in Treasury Regulation §1.409A-1(h).
     4. Payment Date.
          Within thirty (30) days following (i) each Vesting Date, or (ii) if,
prior to any Vesting Date, the Grantee ceases to serve as an employee of the
Partnership or its Subsidiaries or Parents under circumstances described in
Section 3(a), (b) or (c), the date of such cessation of employment, the
Partnership will deliver to the Grantee the Units underlying the Phantom Units
that become vested pursuant to Section 2 or 3 of this Agreement.
     5. Non-transferability.
          The Phantom Units may not be sold, transferred or otherwise disposed
of and may not be pledged or otherwise hypothecated.
     6. No Right to Continued Employment.
          Nothing in this Agreement or the Plan shall be interpreted or
construed to confer upon the Grantee any right with respect to continuance of
employment by the Partnership or any of its Subsidiaries or Parents, nor shall
this Agreement or the Plan interfere in any way with the right of the
Partnership and its Subsidiaries and Parents to terminate the Grantee’s
employment therewith at any time.
     7. Withholding of Taxes.
          The Grantee shall pay to the Company, or the Company and the Grantee
shall agree on such other arrangements necessary for the Grantee to pay, the
applicable federal, state and local income taxes required by law to be withheld
(the “Withholding Taxes”), if any, upon the vesting of the Phantom Units and
delivery of the Units. The Company shall have the right to deduct from any
payment of cash to the Grantee any amount equal to the Withholding Taxes in
satisfaction of the Grantee’s obligation to pay Withholding Taxes.
Notwithstanding the foregoing, at the Grantee’s election, the Company shall
withhold delivery of a number of Units with a Fair Market Value as of the
vesting date equal to the Withholding Taxes in satisfaction of the Grantee’s
obligations hereunder.
     8. Grantee Bound by the Plan.
          The Grantee hereby acknowledges receipt of a copy of the Plan and
agrees to be bound by all the terms and provisions thereof.
     9. Modification of Agreement.
          This Agreement may be modified, amended, suspended or terminated, and
any terms or conditions may be waived, but only by a written instrument executed
by the parties hereto. No waiver by either party hereto of any breach by the
other party hereto of any provision

 



--------------------------------------------------------------------------------



 



of this Agreement to be performed by such other party shall be deemed a waiver
of similar or dissimilar provisions at the time or at any prior or subsequent
time.
          10. Severability.
          Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.
          11. Governing Law.
          The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Delaware without giving
effect to the conflicts of laws principles thereof.
          12. Successors in Interest.
          This Agreement shall inure to the benefit of and be binding upon any
successor to the Partnership. This Agreement shall inure to the benefit of the
Grantee’s beneficiaries, heirs, executors, administrators, successors and legal
representatives. All obligations imposed upon the Grantee and all rights granted
to the Partnership under this Agreement shall be final, binding and conclusive
upon the Grantee’s beneficiaries, heirs, executors, administrators, successors
and legal representatives.
          13. Resolution of Disputes.
          Any dispute or disagreement which may arise under, or as a result of,
or in any way relate to, the interpretation, construction or application of this
Agreement shall be determined by the Committee. Any determination made hereunder
shall be final, binding and conclusive on the Grantee and the Partnership for
all purposes.
[signature pages follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

     
CVR PARTNERS, LP
By: CVR GP, LLC, its general partner
  GRANTEE
 
   
 
   
 
   
By:
Title:
  Name: Byron R. Kelley

 